 1
 2
 3
 4
 5
                         UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,        ) No. 19CR4278-LAB
 8                                    )
                    Plaintiff,        )
 9                                    )
        v.                            )
10                                    ) JUDGMENT AND ORDER OF DISMISSAL
     CARLO OJEDA,                     )
11                                    )
                    Defendant.        )
12                                    )
                                      )
13                                    )
14
15        Based on the Motion of the United States leave of court is

16   granted, and

17        IT IS ORDERED THAT the information in this case be dismissed
18   without prejudice; and
19        IT IS FURTHER ORDERED THAT the trial date of December 26,
20   2019 be vacated.
21        IT IS SO ORDERED.
22   DATED: December 12, 2019
                                                                     x
23                                   HON. LARRY ALAN BURNS
                                     Chief United States District Judge
24
25
26
27
28
